Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00407-CV

         TRINITY MESA REAL ESTATE SERVICES, LLC and Matthew Coale,
                               Appellant

                                              v.

               SERVICE LIFE & CASUALTY INSURANCE COMPANY,
                                  Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-05243
                      Honorable Cathleen M. Stryker, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

        We order that appellee Service Life & Casualty Insurance Company recover its costs of
this appeal, if any, from appellants Trinity Mesa Real Estate Services, LLC and Matthew Coale.

       SIGNED October 31, 2018.


                                               _________________________________
                                               Marialyn Barnard, Justice